1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      LILLIAN BOONE, an individual,         CASE NO.: 2:17-cv-6118 JAK (JCx)
12
                         Plaintiff,         ORDER RE STIPULATION OF
13                                          DISMISSAL (DKT. 107)
            v.
14                                          JS-6
      WAL-MART STORES, INC., a
15    Delaware Corporation; and DOES
      1 through 50, inclusive,
16
                          Defendants.
17
18
19
20         Good cause having been shown, the Court APPROVES the Stipulation.
21   This matter is hereby dismissed in its entirety with prejudice and each party to bear
22   its own attorneys’ fees and costs.
23
24         IT IS SO ORDERED.

25
26   Dated: August 19, 2019                 __________________________________
                                            JOHN A. KRONSTADT
27                                          UNITED STATES DISTRICT JUDGE
28
